Citation Nr: 1427899	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental disorder).  

In November 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to obtain service information to verify the Veteran's claimed stressor and afford the Veteran a new VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has a diagnosis of PTSD that has been related by competent medical evidence to an in-service stressor. 




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 , 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has PTSD as a result of fear of hostile military activity while serving in the Republic of Vietnam during the Vietnam Era.

VA treatment records show that the Veteran was first diagnosed with PTSD in October 1999.  In June 2010, he completed a two-month period of residential PTSD treatment at the Central Arkansas Veterans Healthcare System.  Additional information received from the Service Department shows that the Veteran's claimed stressor is consistent with the places, types and circumstances of service.  Although the Board has considered the findings from the December 2011 VA examination, in which the clinician opined that the Veteran did not have a psychiatric disorder, to include PTSD, he specifically noted that the Veteran endorsed several mental health symptoms, including depressed mood, anxiety, suspiciousness and chronic sleep impairment, without providing any explanation as to what condition these symptoms were attributed.  He further observed that the Veteran was on medication for depression and sleep impairment, adding that he could have some "mild PTSD symptoms."  Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


